Citation Nr: 1108663	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sinusitis. 


REPRESENTATION

Veteran (Appellant) represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in part, denied service connection for sinusitis.  The Veteran appealed the RO's January 2008 rating action to the Board.  Jurisdiction of the claims file currently resides with the RO in Roanoke, Virginia. 


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence is against a finding that the Veteran has sinusitis that was incurred or aggravated during military service.

2.  The Veteran's contention that he underwent sinus surgery during military service is not credible.

3.  The Veteran does not have sinusitis that was caused or aggravated by any incident of active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA provided the Veteran with pre-adjudication notice on the Pelegrini II VCAA elements in an August 2007 letter.  The letter informed the Veteran to let VA know of any evidence he thought would support his claim for service connection for sinusitis, that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send such evidence.

In addition, the Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the Dingess elements in an August 2007 letter.  Id.



In Pelegrini II, the Court also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The Veteran was provided pre-adjudication VCAA notice via the above-cited letter.  Id.

Regarding VA's duty to assist the Veteran with his claim, relevant service treatment records (STRs), service personnel records, post-service VA and private examination and treatment reports and statements of the Veteran have been associated with the claims file.

As to the Veteran's representative's contention that the RO failed to obtain outstanding service treatment records reflecting that the Veteran had undergone surgery on his sinuses in Germany in late 1964 to early 1965, the Board finds that there is no indication from a review of the claims files that his service treatment records are incomplete.  In particular, the Veteran's report that he underwent sinus surgery while on active duty is not credible, given evidence which indicates that prior to discharge from active duty, the Veteran denied having undergone any surgery.  

Under these circumstances, a remand of the claim to have the RO attempt to obtain the alleged missing STRs would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board further notes that VA did not provide the Veteran with a medical opinion as to whether his currently diagnosed sinusitis is etiologically related to, or had its onset during, his period of military service.  As will be discussed at greater length below, there is no evidence, as opposed to pure speculation offered in lay and medical statements, that the Veteran had received treatment for sinus problems, to include having undergone surgery on his sinuses during military service, as he has alleged.  Thus, there is no evidence to indicate that his sinusitis was incurred in or aggravated during military service.  Accordingly, a VA medical opinion is not needed for purposes of adjudication of the Veteran's claim for service connection for sinusitis.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).
Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the claim for service connection for sinusitis analyzed in the decision below.


II. Merits Analysis

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

The Veteran contends that his currently diagnosed sinusitis had its onset during active military service and that he has had continuous sinus problems since discharge.  He maintains that while on active duty in Germany in late 1964 to early 1965, he underwent an operation on his sinuses.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in July 2007).  The Veteran's service personnel records show that he was stationed in Germany from May 18, 1964 to September 16, 1965.  

While the Veteran is competent to report having experienced sinus problems during military service and that he underwent an operation on his sinuses, the Board finds his account not credible.  Moreover, assuming the Veteran was credible in his report, the preponderance of the competent evidence is against the claim. See Holbrook v. Brown, 8 Vet. App. 91 (1995) (the Board has the fundamental authority to decide a claim in the alternative). 

The Veteran's STRS show that in March 1965 while stationed in Germany, he complained of headaches, and had some erythema of his nasal membranes.  He was referred for a sinus examination.  The next day, x-rays of his sinuses were performed and were "negative for "sinusitis."  When examined for separation from service in October 1966, his sinuses were evaluated as "normal."  

On an accompanying Report of Medical History, the Veteran denied having had sinusitis. He also denied then having, or ever having had ear, nose or throat trouble and shortness of breath.  He also denied ever having been advised to undergo any type of operation.  Thus, the Veteran's own statements during service directly belie his account of having had sinus problems during service and that he underwent an operation on his sinuses.

While not dispositive in and of itself as to the question of the Veteran's credibility, the record indicates that the Veteran did not complain of any sinus problems until March 2006, several decades after service separation in October 1966.  (See VA treatment report, containing an assessment of chronic sinusitis).  For these reasons, the Board finds that the Veteran's statements alleging continuity of sinus problems since service discharge are not credible.  Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  

The Board also finds that the preponderance of the competent and probative evidence of record is against a finding that the Veteran has sinusitis that was incurred or aggravated during military service.  Apart from the fact that the Veteran is not credible in his report of having had sinus problems during service for which he underwent an operation on his sinuses, any competent medical evidence of record suggesting that the Veteran has sinusitis linked to active military service is based on speculation.  See 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").

In support of his claim, the Veteran submitted a January 2008 VA treatment report, containing the VA examiner's opinion that it was "POSSIBLE" that the Veteran's sinusitis was related to prior military experienced sinusitis.  The Board finds this opinion not supported by the record, because the examiner relied on a flawed in-service history, namely that the Veteran had experienced sinus problems during military service.  This statement is in direct contradiction to the Veterans STRs, which, as noted above, are wholly devoid of any clinical findings referable to sinusitis.  

As the opinion is based on an inaccurate factual background that is not consistent with the medical evidence of record, the Board finds that the January 2008 VA opinion is of no probative value; the Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sinusitis.  As the evidence preponderates against the claim, the benefit- of- the-doubt rule does not apply, and the claim must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to the Veteran's contention that his current sinusitis is etiologically related to his period of military service, he is not medically qualified to render such an opinion.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection 
for the cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

While the Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to relate his current sinusitis to military service.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the claim for service connection for sinusitis, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sinusitis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


